Citation Nr: 1015817	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression, nervous disorder, and 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board reviewed the appeal in July 2007 and 
remanded it for further notification and development actions.  
With respect to the issues of entitlement to service 
connection for alopecia and a psychiatric disorder, the 
necessary notification and development actions have been 
completed, and these issues are ready for appellate review on 
the merits. 

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
alopecia disability. 

2.  The Veteran's reported history of having alopecia during 
service is credible.  

3.  The competent medical evidence shows that the Veteran has 
depressive disorder as a result of experiencing alopecia 
during service. 


CONCLUSIONS OF LAWS

1.  The criteria for establishing of service connection for 
alopecia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing of service connection for a 
depressive disorder have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as psychosis, will 
be presumed to have been incurred during service, if the 
disability is manifested to a compensable degree within a 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran reports that he developed alopecia in service.  
However, his service treatment records are unavailable.  
Throughout the record, the Veteran reported in-service 
stressors of difficulties with fellow service members and 
supervisors due to their derision of his alopecia.  A close 
friend submitted a January 2002 letter attesting that he was 
knew the Veteran well prior to service and observed "marked 
changes" in the Veteran's personality and behavior after 
service.  

The first record of psychiatric treatment is dated in March 
1994.  The Veteran received inpatient treatment for several 
weeks for major depression.  His treatment was prompted by 
reports of suicidal ideation.  The next record of psychiatric 
treatment was in October 2000, which involved a brief 
inpatient stay upon reports of increased depression, possible 
homicide ideations, and auditory hallucinations.  The Veteran 
was stabilized upon discharge and received a diagnosis of 
major depression, severe, and psychotic.  He also underwent 
two stints of in-patient treatment at a VA medical center 
(VAMC) Bay Pines in December 2000.  In his reported military 
history, the Veteran noted that racial conflicts triggered 
his anxiety and led him to use marijuana.  Although the 
inpatient treatment was prompted by homicidal type ideations, 
the treatment notes reflect a diagnosis of substance abuse 
and paranoid schizophrenia.  

The Veteran underwent a private psychological examination in 
October 2002.  He detailed his in-service stressors of being 
assaulted and of having alopecia.  After administering and 
reviewing several psychologist tests, the examiner diagnosed 
major depressive disorder, generalized anxiety disorder, and 
PTSD.  

A dermatologist note, dated October 2003, by J.B., MD stated 
that he evaluated the Veteran for alopecia.  Dr. J.B. did not 
find that the Veteran currently had alopecia, but noted that 
a small part of the skull showed a mild depressed atrophy.  
He observed that this skull abnormality was consistent with a 
side effect from commonly used treatment for alopecia.     

The Veteran was afforded a January 2004 VA examination for 
alopecia.  He reported that he developed alopecia during 
service and received an intralesional steroid injection for 
treatment.  He also received a profile by the dermatologist 
to grow his hair.  Following service, alopecia did not recur.  
Upon clinical examination, the examiner did not find any 
current evidence of alopecia.  Lab tests and an X-ray of the 
skull returned within normal limits.  However, the examiner 
noted a slight indention of the skull.  The examiner 
determined that there was no current evidence of alopecia. 

In September 2009, the Veteran underwent a VA psychological 
examination.  He described in detail his in-service stressors 
of constant derision from service members and supervisors 
regarding his alopecia.  The initial stressor was being 
involved in a racial motivated assault.  Due to stress 
following the assault, the Veteran developed alopecia.  Upon 
developing alopecia, he felt ostracization by fellow service 
members and superiors.  He received a demotion in his 
occupational duties, which he attributed to the alopecia.  
The ostracization followed service until his alopecia 
completely resolved.  The Veteran also affirmed experiencing 
sleep disturbances.   Upon mental status examination, he was 
properly groomed and communicative.  There was no evidence of 
psychosis and cognition was grossly intact.  The examiner 
diagnosed depressive disorder, not otherwise specified, and 
ruled out a PTSD diagnosis.  He opined that the depressive 
disorder was more likely than not related to in-service 
stressors surrounding the reported assault and alopecia.  

Analysis

Initially, the Board observes that in cases where the 
Veteran's service treatment records are unavailable through 
no fault of the claimant, there are heightened obligations 
for the Board to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the legal standard for establishing a claim 
for service connection is not lowered, but rather the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant is increased.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board will 
adjudicate this appeal in light of these considerations.  

Regarding the issue of service connection for alopecia, apart 
from the absence of service treatment records, the overriding 
issue is whether the Veteran has such disability during the 
appeals period.  Dr. J.B.'s October 2003 letter stated that 
the Veteran did not presently have alopecia.  Likewise, the 
January 2004 VA examination did not show that alopecia was 
present.  There is no other medical evidence suggesting the 
presence of alopecia during the pendency of the appeal.  

The Board finds that the medical record does not show 
alopecia being present at the time of the claim and during 
the pendency of the appeal.  Without evidence of a current 
disability, a necessary element for service connection is 
missing.  Thus, the claim for service connection for alopecia 
must be denied.  38 C.F.R. § 3.303; See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Next, the Board will consider the claim of entitlement to 
service connection for a psychiatric disorder.  In part, the 
Veteran is claiming that his current psychiatric disability 
was incurred as a result of teasing in-service due to his 
alopecia.  The threshold issue is thus whether there is 
probative evidence that the Veteran did suffer from alopecia 
during service, and the Board finds in the affirmative.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

In several instances throughout the record, the Veteran 
reported experiencing alopecia during service.  The Veteran 
is competent to report readily observable symptoms of hair 
loss and has consistently reported his in-service hair loss 
to several different healthcare providers.  Espiritu, supra.; 
Layno, supra.  Additionally, Dr. J.B. stated that clinical 
examination showed a skull abnormality consistent with past 
alopecia treatment.  After carefully considering the 
Veteran's lay testimony and Dr. J.B.'s report, the Board 
finds the Veteran credible in his reports of having alopecia 
during service and the evidence is thus in equipoise as to 
this point.

Since the Board finds that there is credible evidence of 
alopecia occurring during service, the next inquiry for 
consideration is whether the Veteran has a present 
psychological disorder as a result of such in-service 
alopecia.  The U.S. Court of Appeals for Veterans Claims 
(Court) has ruled that VA should broadly construe claims, and 
in the context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, 
in determining whether the Veteran had a psychiatric disorder 
related to service all diagnoses reasonably raised by the 
record must be considered.   

The September 2009 VA examination report provides a positive 
etiology opinion between the reported alopecia and a present 
psychological disorder.  Based upon review of the claims 
file, interview, and clinical examination, the examiner 
diagnosed depressive disorder.  He opined that it related to 
the stress surrounding the Veteran's active service after he 
developed alopecia.  

In this case, the Board finds that service connection for a 
depressive disorder is warranted.  The record includes 
probative evidence of a current disability, which has been 
related by the competent evidence to an incident of the 
Veteran's active service.  38 C.F.R. § 3.303.  In reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2001, 
February 2003, and September 2007 letters.  The Board further 
notes the September 2007 letter contained notice concerning 
how a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While this letter was furnished after the 
issuance of the appealed rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case (SSOC) issued November 2009.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA must also ensure compliance with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this instance, the Board initially remanded the claim in 
July 2007 for the RO to contact the National Personnel 
Records Center (NPRC), provide notification for PTSD claims 
based upon physical assault, provide notification in 
compliance with Dingess, supra., associate updated VA 
treatment records, and provide a VA psychiatric examination.  
The NPRC issued an October 2007 response that no additional 
records are available.  The September 2007 letter complied 
with both notification instructions.  Additionally, an 
attempt was made to obtain updated VA treatments records, but 
such were not available.  The Veteran was afforded a VA 
psychiatric examination.  The Board finds that the present 
record shows compliance with the prior remand instructions.  
See id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all alopecia treatment described by the 
Veteran.  

The Board notes the Veteran's service treatment records are 
missing.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the Veteran 
in developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony. Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

In this instance, the Veteran was not informed that service 
treatment records were missing until the November 2001 RO 
decision.  The Veteran indicated awareness of the missing 
service treatment records by providing additional information 
in subsequent correspondence.  The record shows that the NRPC 
has released all available records concerning the Veteran.  
The RO obtained personnel records for the Veteran.  In this 
instance, the Board finds that the RO took all available 
actions to locate the missing service treatment records.  

Additionally, the Veteran was afforded VA examinations in 
January 2004 and September 2009 that were fully adequate for 
the purposes of adjudication.  The VA examination reports 
reflect a full review of the claims file, interview of the 
Veteran, clinical examination and testing, and a medical 
opinion by an appropriately qualified healthcare provider.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for alopecia is denied.

Service connection for a depressive disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

The issue of service connection for a sleep disorder is 
remanded for a VA neurological examination.  

The July 2007 Board remand directed the RO/AMC to provide an 
examination in conjunction with the Veteran's sleep disorder 
claim.  The September 2009 examiner stated that he could not 
evaluate the Veteran's sleep disorder.  He recommended that 
the issue be referred to the neurology department.  

To comply with the July 2007 Board remand instructions, a VA 
neurological examination must be conducted.  Stegall, supra.  
The RO/AMC must schedule a neurology examination for the 
Veteran's sleep disorder with an appropriately qualified 
healthcare provider.  The claims file must be made available 
to the examiner for review.  All necessary tests and studies 
shall be conducted.  The examiner is asked to identify all 
present sleep disorders.  For each disorder identified, he or 
she must opine as to whether it is related to active service 
or secondary to the Veteran's service connected depression.  
A scientific rationale must accompany all express opinions.  
If the examiner cannot provide an opinion without resort to 
speculation, he or she must so state.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurology examination.  The claims file 
must be made available to the examiner 
for review.  All necessary tests and 
studies shall be conducted.  The 
examiner is asked to identify all 
present sleep disorders.  For each 
disorder identified, he or she must 
opine as to whether it is at least as 
likely as not related to active service 
or secondary to the Veteran's service 
connected depression.  A scientific 
rationale must accompany all express 
opinions.  If the examiner cannot 
provide an opinion without resort to 
speculation, he or she must so state 
why it would speculative to respond.  

2.  To help avoid future remand, the VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 
supra.  

3.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


